Title: To George Washington from Pierre L’Enfant, 27 February 1792
From: L’Enfant, Pierre Charles
To: Washington, George



sir.
Philadelphia febuary 27 1792.

having in my last letter to Mr Jefferson so fully Explained the Reasons, which urge me to decline all concern in the federal City under the present System as these reasons were the result of serious, impartial Consideration upon so important a Subject, I wish it understood that it still is my resolution—By the letter of Mr Jefferson to me in answer, I perceive that all my services are at an End—seeing things are so—let me now earnestly request you to believe it is with regret the most Sincere I see the termination of all pursuits, in which so lately I engaged, and that my Every view throughout was incited by the warmest wishes for the advancement of your favorite object, and that all my abilities were united to Insure its success.
from a full Conviction of the impossibility to effect the Intended Establishement, while struggling through the various difficulties that continually must occur, and which would as certainly prove insurmountable, too late to remedy thier ill consequences⟨,⟩ at the same time fearing that by my Continuance, you might indulge a fallacious hope of success, by which in the end you must have been deceived, under these Impressions do I renounce all concern in it.
permit me also to assure in the Most faithfull manner that the same Reasons which have driven me from the Establishement will prevent any man of capacity, impressed with the same disinterested views, by which in Every Stage of it, I have been actuated, and who may be sufficiently well convinced of the importance of the undertaking, from engaging in a work that must defeat his Sanguin hopes and baffle Every Exertions—Should this business fall into the Hands of one devoid of these Impressions, and of course insensible to the real benefit of the public, how great SoEver his power may be, Self interest immediately becomes his only views, and diception & dishonour are the issue.
as I am now totally disengaged, and
